HILLBLOM, Special Judge,
Concurring:
I concur in the opinion of the Court. However, I believe that the issue of the existence and continuing application of the Trusteeship Agreement ("Agreement")1 raised by the defendants deserves comment.
The defendants argue that a taking in fee simple of land belonging to inhabitants of the Northern Mariana Islands ("NMI") by the NMI government for the benefit of the United States violates Article 6 of the Agreement. If Article 6 does prohibit such a taking, the defendant would be entitled to a reversal of the condemnation judgment.
The Agreement is between, the United States and the United Nations; it was approved by both parties and is in the nature of a treaty.2 United States courts have characterized the Agreement as self-executing because it grants enforceable rights to the inhabitants of the Trust Territory, including the NMI. People of Saipan v. United States Department of Interior, 502 F.2d 90 (9th Cir. 1974). I agree with that interpretation.
Until the Agreement is properly terminated by the United States and the United Nations, rights vested under the Agreement in the inhabitants of the NMI cannot be unilaterally modified by the United States or the NMI. See International Status of South-West
*223Africa, I.C.J. Rep. 128 (1950).
In determining the continued application of the Agreement we must turn to the Covenant.3 Section 1002 of the Covenant provides that a determination by the President of the United States that the Agreement has terminated is not subject to review. On November 3, 1986, President Reagan issued a proclamation to the effect that the Agreement was no longer applicable to the Northern Mariana Islaods. That proclamation was not of the sort contemplated by Section 1002 and did not by its terms terminate the Agreement. Therefore, Section 1002 does not prohibit judicial review of such action. Even if the Agreement were terminated in the sense that the United Nations lost its oversight authority, the President would not have the authority to terminate rights vested in the inhabitants without due process of law.
Precisely what rights have vested under the Agreement is a determination properly left to the judiciary. We would have to determine whether rights granted to the inhabitants of the NMI would constrain or prohibit the NMI government from condemning the land in question.
The primary purpose and thrust of the Agreement is to provide "self government" or "independence" to the inhabitants of the Trusteeship. A duly-elected government acting according to its constitutional authority to condemn land certainly cannot be said *224to have violated the language or purpose of the Agreement. Further, no allegation was made that the condemnation proceeding violated any fundamental right secured by international law and applicable in the Trust Territory, such as the Universal Declaration of Human Rights.4 Although correct in asserting the viability of the rights secured by the Agreement, the defendant misconstrued the Agreement to prohibit the conduct of the NMI government in this condemnation action.
Entered this 8th day of June, 1990.
Larry L. Hillbod, Special Judge

H.R.J. Res. 233, 80th Cong., 1st Sess., 93 Cong. Rec. 8731 (1947); Exec. Order No. 9875, 3 C.F.R. 658 (1947).


See McKibben, The Political Relationship Between the United States and Pacific Island Entities: The Path to Self-Government in the Northern Mariana Islands. Palau, and Guam, 31 Harv. Int'l L.J. 257, 266 (1990).


Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, reprinted in Pub. L. No. 94-241, 90 Stat. 263 (1976)(hereafter "Covenant").


G.A. Res. 217(III)A, U.N. Doc. A/810 (1948). See also Parker & Neylon, Jus Coqens: Compelling the Law of Human Rights, 12 Hastings Int'l & Comp. L. Rev. 411 (1989).